*676OPINION
By WASHBURN, J.
Sec 10501-56, GC, provides that an “Appeal may be taken to the Common Pleas Court, by a person against whom it is made, or.whom it affects, from any order, decision or judgment of the Probate Court in settling the accounts of (a) * * * guardian” etc.; and if the appeal in the instant case comes within the terms of said statute, the Common Pleas Court was in error in dismissing the appeal.
Upon the decision and the reasons given therefor in the opinion of the court in Trumpler, Admr. v Royer, 95 Oh St 194, we hold that the Probate Court, in ordering the guardian to pay said bill, made an order “in settling the accounts” of the guardian within the meaning of said section, and that the guardian, being the person against whom it was made, had the right to appeal. Therefore, the judgment of the Common Pleas Court is reversed, and the cause remanded to that court for trial upon appeal.
A similar proceedings was had in case No. 2468, Susan M. Johns, Guardian, etc., v Charles Welch, d.b.a., etc., and a like erroneous result was reached therein, and therefore the judgment in that case is also reversed and the cause remanded for trial.
FUNK, PJ, and STEVENS, J, concur in judgment.